Case 0:18-cv-61912-JMS Document 152 Entered on FLSD Docket 11/19/2020 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-CV-61912-STRAUSS


  ART REMEDY LLC,

         Plaintiff,
  v.

  LANA MOES ART, LLC, et al.,

         Defendants.
                                        /

                                              ORDER

         THIS MATTER came before the Court for a hearing on November 6, 2020 upon Plaintiffs’

  Motion for Final Judgment in Garnishment (“Motion for Judgment”) [DE 135], Defendants’

  Opposition to Motion for Judgment in Garnishment and Cross-Motion to Dissolve Writ (“Cross-

  Motion to Dissolve Writ”) [DE 138], and the Motion to Intervene by Ron Smith and Motion to

  Dissolve Writ of Garnishment [DE 139] (“Motion to Intervene”). I have reviewed the motions

  and the pertinent portions of the record. For the reasons stated on the record at the hearing, and

  for the reasons discussed herein, it is ORDERED and ADJUDGED that the Motion for Judgment

  is DENIED, the Cross-Motion to Dissolve Writ is GRANTED, the Motion to Intervene is

  DENIED as moot, and the Writ of Garnishment [DE 121] previously served upon Wells Fargo

  Bank, N.A. (“Garnishee”) is hereby DISSOLVED. The Clerk is DIRECTED to unseal docket

  entry numbers 120, 121, 123, and 124. I find that good cause exists to unseal these docket entries,

  which pertain to writs of garnishment that have already been served.
Case 0:18-cv-61912-JMS Document 152 Entered on FLSD Docket 11/19/2020 Page 2 of 5




                                        BACKGROUND

         On September 4, 2020, Plaintiff/Judgment Creditor filed Judgment Creditor’s Ex-Parte

  Motion for Issuance of Writ of Garnishment to Garnishee (“Garnishment Motion”) [DE 120],

  seeking the issuance of a writ of garnishment to Garnishee. The Clerk of Court issued the

  requested Writ of Garnishment [DE 121] on September 8, 2020. Plaintiff then served the

  Garnishment Motion and Writ of Garnishment on Garnishee on September 16, 2020 and on

  Defendants, through their counsel, on September 18, 2020 [DE 122]. Plaintiff’s Notice of Service

  of Writ of Garnishment [DE 122], filed on September 18, 2020, and served on Defendants’ counsel

  via CM/ECF on the same date, also contained a copy of a Notice to Judgment Debtors of Right

  Against Garnishment of Wages, Money and Other Property. At the November 6, 2020 hearing,

  Plaintiff’s counsel confirmed that Defendants were not personally mailed or served with the

  aforementioned garnishment documents and that only Defendants’ counsel was served (via

  CM/ECF).

         Garnishee filed an Answer [DE 125] to the Writ of Garnishment on September 23, 2020,

  disclosing the existence of a bank account, containing $1,073.61, in the names of Svetlana Moes,

  the individual Defendant/Judgment Debtor, and Ronny Smith, who is Ms. Moes’ husband.

  Plaintiff’s notice of serving Garnishee’s Answer [DE 127] indicates that the Answer was mailed

  to Defendants’ counsel or served upon him via CM/ECF. However, Plaintiff’s counsel confirmed

  at the November 6, 2020 hearing that, like the other garnishment documents, Garnishee’s Answer

  was not served on Ms. Moes or Mr. Smith by mail, but only on Defendants’ counsel (who has also

  since appeared on behalf of Mr. Smith).




                                            Page 2 of 5
Case 0:18-cv-61912-JMS Document 152 Entered on FLSD Docket 11/19/2020 Page 3 of 5




         Following the filing and service of Garnishee’s Answer, neither Defendants nor Mr. Smith

  filed a timely motion to dissolve the Writ of Garnishment or a timely claim of exemption. 1

  Consequently, Plaintiff filed its Motion for Judgment [DE 135] on October 16, 2020. Defendants

  filed a timely response [DE 138] to the Motion for Judgment, seeking dissolution of the Writ of

  Garnishment. Mr. Smith also separately filed his Motion to Intervene [DE 139], requesting that

  the Court permit his intervention and dissolve the Writ of Garnishment. In seeking dissolution of

  the Writ of Garnishment, Defendants and Mr. Smith argue, inter alia, that Plaintiff failed to comply

  with the Florida garnishment statutes by not mailing the required garnishment documents to them

  at their last known address.

                                              ANALYSIS

         Plaintiff’s failure to serve the requisite garnishment papers on Defendants and Mr. Smith

  in the manner provided for under Chapter 77 of the Florida Statutes requires dissolution of the

  Writ of Garnishment [DE 121]. “Under Florida law, ‘it is fundamental that garnishment statutes

  must be strictly construed.’” Bozo v. Bozo, No. 12-CV-24174, 2013 WL 12128681, at *2 (S.D.

  Fla. Sept. 18, 2013) (quoting Williams v. Espririto Santo Bank of Fla., 656 So. 2d 212, 213 (Fla.

  3d DCA 1995)).

         Relevant here are sections 77.041 and 77.055 of the Florida Statutes. Under section

  77.041:

         The plaintiff must mail, by first class, a copy of the writ of garnishment, a copy of
         the motion for writ of garnishment, and, if the defendant is an individual, the
         “Notice to Defendant” to the defendant’s last known address within 5 business days
         after the writ is issued or 3 business days after the writ is served on the garnishee,
         whichever is later. However, if such documents are returned as undeliverable by
         the post office, or if the last known address is not discoverable after diligent search,
         the plaintiff must mail, by first class, the documents to the defendant at the


  1
   There is no dispute that the time to file a motion to dissolve or a claim of exemption passed if
  Plaintiff’s service of the garnishment documents was proper.
                                              Page 3 of 5
Case 0:18-cv-61912-JMS Document 152 Entered on FLSD Docket 11/19/2020 Page 4 of 5




         defendant’s place of employment. The plaintiff shall file in the proceeding a
         certificate of such service.

  § 77.041(2) (emphasis added).

  Additionally, section 77.055 provides as follows:

         Service of garnishee’s answer and notice of right to dissolve writ.—Within 5 days
         after service of the garnishee’s answer on the plaintiff or after the time period for
         the garnishee’s answer has expired, the plaintiff shall serve, by mail, the following
         documents: a copy of the garnishee’s answer, and a notice advising the recipient
         that he or she must move to dissolve the writ of garnishment within 20 days after
         the date indicated on the certificate of service in the notice if any allegation in the
         plaintiff’s motion for writ of garnishment is untrue. The plaintiff shall serve these
         documents on the defendant at the defendant’s last known address and any other
         address disclosed by the garnishee’s answer and on any other person disclosed in
         the garnishee’s answer to have any ownership interest in the deposit, account, or
         property controlled by the garnishee. The plaintiff shall file in the proceeding a
         certificate of such service.

  § 77.055 (emphasis added).

         Although Plaintiff served the documents required under sections 77.041 and 77.055 on

  Defendants’ counsel, the plain language of the statutes required Plaintiff to serve the documents

  on Defendants “by mail” at their last known address (under section 77.041, if discoverable after

  diligent search, an issue not in dispute). However, Plaintiff admittedly did not do so, and service

  on counsel alone is legally insufficient. See Bozo, 2013 WL 12128681, at *2. Moreover, Plaintiff

  was required to serve the documents set forth in section 77.055 on Mr. Smith as well, who was

  identified in the Garnishee’s Answer. However, Defendants’ counsel was not even Mr. Smith’s

  counsel of record at the time. Accordingly, service was improper as a matter of law. It is also too

  late to remedy the service issues given the strict time limits for service contained in sections 77.041

  and 77.055.

         For the foregoing reasons, I find that the Writ of Garnishment should be dissolved. See

  Wiand for Valhalla Inv. Partners, L.P. v. Lee, No. 8:10-CV-210-T-17MAP, 2013 WL 12198454,



                                               Page 4 of 5
Case 0:18-cv-61912-JMS Document 152 Entered on FLSD Docket 11/19/2020 Page 5 of 5




  at *1 (M.D. Fla. Oct. 31, 2013) (dissolving writ of garnishment due to the “fail[ure] to adhere to

  the mailing requirements imposed in Florida’s garnishment scheme”).

                                          CONCLUSION

         The Motion for Judgment [DE 135] is DENIED, the Cross-Motion to Dissolve Writ [DE

  138] is GRANTED, the Motion to Intervene [DE 139] is DENIED as moot, and the Writ of

  Garnishment [DE 121] is DISSOLVED. The Clerk is DIRECTED to unseal docket entry

  numbers 120, 121, 123, and 124.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 19th day of November 2020.




                                             Page 5 of 5
